Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. No Information Disclosure Statement (IDS)  has been filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a method for optimization planning for private networks, Claims 8-14 are directed to system for optimization planning for private networks and Claims 15-20 are directed to an article of manufacture for optimization planning for private networks. 
Claim 1 recites a method for optimization planning for private networks , Claim 8 recites a system for optimization planning for private networks and Claim 15 recites an article of manufacture for optimization planning for private networks, which includes receiving, network data, business data, and user configuration data associated with an entity that is a candidate for a private network; processing the business data and the user configuration data, to determine a network hardware equipment prediction for the private network; processing the network data and the business data, with a first linear regression model, to determine a business output prediction for the private network; utilizing, a second linear regression model to determine a data consumption prediction for the private network based on the network hardware equipment prediction; processing the network hardware equipment prediction, the business output prediction, and the data consumption prediction, to determine a financial profitability prediction for the private network; and performing one or more actions based on the financial profitability prediction.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – fundamental economic principles or practices.  The recitation of  “device”, “memories”, “processors”, “private network”, “computer-readable medium “,  “fourth-generation network”, “fifth-generation network”, “broadband radio service network”, “cloud computing environment,” “edge cloud environment” and “network hardware equipment”, provide nothing in the claim elements to preclude the step from being “Methods of Organizing Human Activity”- fundamental economic principles or practices.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The  “device”, “memories”, “processors”, “private network”, “computer-readable medium “,  “fourth-generation network”, “fifth-generation network”, “broadband radio service network”, “cloud computing environment,” “edge cloud environment” and “network hardware equipment” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Furthermore, the claim 1, claim 8 and claim 15 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning is solely used a tool to perform the instructions of the abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in network planning. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “device”, “memories”, “processors”, “private network”, “computer-readable medium “,  “fourth-generation network”, “fifth-generation network”, “broadband radio service network”, “cloud computing environment,” “edge cloud environment” and “network hardware equipment” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). With regards to using a machine learning model and Step 2B, the machine learning is solely used a tool to perform the instructions of the abstract idea.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-14 and 16-20 recite the network data includes data identifying network devices and network characteristics associated with one or more networks currently utilized by the entity, wherein the business data includes data identifying costs associated with the one or more networks, and wherein the user configuration data includes data identifying characteristics associated with one or more operations of the entity; describing type of private networks; the network hardware equipment prediction includes a prediction of network hardware equipment to deploy for the private network, wherein the business output prediction includes a prediction of expected revenue growth and production growth for the entity based on deployment of the private network, wherein the data consumption prediction includes a prediction of data consumption by the entity based on deployment of the private network, and wherein the financial profitability prediction includes a prediction of a financial profitability for the entity based on deployment of the private network; predicting network hardware equipment for the private network based on the business data and the user configuration data.; predicting network hardware equipment growth for the private network; predicting revenue growth and production growth for the entity based on the network hardware equipment growth; predict data consumption by the entity to enable one or more use cases for deployment of the private network; simulate a plurality of value case scenarios with first order and second order optimization machine learning models; and select a greatest one of the plurality of value case scenarios as the financial profitability prediction; provide the financial profitability prediction for display to a user; cause the private network to be deployed based on the financial profitability prediction; cause financing for the private network to be allocated based on the financial profitability prediction; receive feedback based on the financial profitability prediction; and modify one or more of the classification machine learning model; predict network hardware equipment for the private network based on the business data and the user configuration data; predict network hardware equipment growth for the private network; and predict revenue growth and production growth for the entity based on the network hardware equipment growth ;and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 11 and 20.  Regarding Claims, 2-4, 7, 16-20  and the additional elements of “network devices”; “a fourth-generation network, a fifth-generation network, a citizens broadband radio service network, a cloud computing environment, an edge cloud environment, a Wi-Fi network, a narrowband Internet of Things network, a campus and venue Wi-Fi network, a wireless point-to-multipoint network, a microwave point-to-point network, a fixed wireless access network, a fixed wireless local loop network, a third-generation network, a satellite communication network, a tactical wireless network, a wireless on wheels network, a consumer wireless network, a vehicle-to-vehicle communication network, or a push-to-talk network”; “network hardware equipment”, “private network”  it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Regarding claim 5-6, 9-12, 16-20 and additional element of “machine learning”-the machine learning is solely used a tool to perform the instructions of the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11 and 14-18  are rejected under 35 U.S.C. 103 as being unpatentable over Shinde et al., US Publication No. 20200134423 A1, [hereinafter Shinde], in view of Usachev et al., "Software Package For Improving Financial And Technological Performance Of Microgrid Networks," 2019 2nd International Youth Scientific and Technical Conference on Relay Protection and Automation (RPA), 2019, pp. 1-9, [hereinafter Usachev].
Regarding Claim 1,  
Shinde teaches
A method, comprising: receiving, by a device, network data, business data, and user configuration data associated with an entity that is a candidate for a private network; (Shinde Par. 36-37-“ The data collected from non-OS sources at the various levels of datacenter hardware are used to train a hierarchy of ML models, each of which produces predictions regarding hardware utilization at various levels of datacenter hardware. FIG. 3 depicts a hierarchy of ML models 300 that includes server utilization ML models 310 and workload/OS ML models 320 configured to provide hardware utilization predictions for hardware at server device level 260. Specifically, a server utilization model predicts network utilization for an associated server device, and a workload/OS ML model predicts what kind of workload and operating system is running on the associated server device. ”; Par. 195-“ a private cloud environment is generally intended solely for use by, or within, a single organization. A community cloud is intended to be shared by several organizations within a community; while a hybrid cloud comprises two or more types of cloud (e.g., private, community, or public) that are bound together by data and application portability.”)
processing, by the device, the business data and the user configuration data, with a classification machine learning model, to determine a network hardware equipment prediction for the private network; (Shinde Par. 27-28-“ According to an embodiment, the hierarchy of models includes: server utilization models and workload/OS prediction models that produce predictions at a server device-level of a datacenter; and also top-of-rack (ToR) switch models and backbone switch models that produce predictions at higher hardware levels of the datacenter. In addition to lower-level utilization predictions (where applicable), these models receive, as input, hardware utilization information from non-OS sources. Using non-OS sources to gather information about datacenter hardware activity does not require diversion of any percentage of processing power of computing devices allocated for client use, and also preserves any “bare-metal” guarantees made regarding the hardware. The hardware utilization predictions provided by the hierarchy of models provide a comprehensive, and accurate, forecast of datacenter usage. Based on datacenter-level network utilization predictions, the datacenter automatically configures the datacenter hardware to avoid any predicted over-utilization of any given section of hardware in the datacenter.”; Par. 153-154-“- That patent application elevates a supervised or unsupervised ANN model as a first class object that is amenable to management techniques such as monitoring and governance during model development such as during training. Deep Context Overview As described above, an ANN may be stateless such that timing of activation is more or less irrelevant to ANN behavior. For example, recognizing a particular letter may occur in isolation and without context. More complicated classifications may be more or less dependent upon additional contextual information.”)
processing, by the device, the network data and the business data, with a first linear regression machine learning model, to determine a business output prediction for the private network; (Shinde Par. 26-28; Par. 65-“ Embodiments train ToR switch ML models 330 using labeled training data generated from the historical utilization data (as described below), and can be trained using different regression modeling algorithms (e.g., linear regression, neural network or recurrent neural network (RNN)). According to an embodiment, ToR switch models 330 are implemented as Random Forest ML models, however, embodiments are not limited to Random Forest ML models.”)
utilizing, by the device, a second linear regression machine learning model to determine a data consumption prediction for the private network based on the network hardware equipment prediction; (Shinde Par. 43-“ A server utilization model predicts future server utilization, memory, and network I/O utilization of a given device based on information from out-of-band sensors 356 associated with server device that detect information such as power consumption, temperature, fan speed, etc. Different types of server device utilization (e.g., I/O intensive, CPU intensive, and memory intensive) have different patterns of power consumption by the server, different temperatures of computer elements on the mother board, different fan speeds for different fans present in typical rack-mounted server configuration, etc. Thus, the sensor data collected from out-of-band sensors on a given server device provides enough information for a server utilization model to accurately draw correlations between patterns of sensor information and future device utilization to produce accurate estimates of actual future server device utilization once deployed.”)


Shinde teaches predictive modelling and the feature is expounded upon by Usachev:

processing, by the device, the network hardware equipment prediction, the business output prediction, and the data consumption prediction, with a machine learning model, to determine a financial profitability prediction for the private network; and performing, by the device, one or more actions based on the financial profitability prediction. (Usachev Abstract-“ In modern world, the use of the most advanced digital technologies in any industry and business directly effect on financial and technological indicators, in other words, the more advanced digital technologies are used to solve various tasks, the greater the profit or benefits that can be gained.... it is proposed to use software systems which will be based on neural networks. The task of these software systems is to collect and process monitoring data, each consuming or generating unit in Microgrid, to perform a large number of tasks. One of such tasks is classification and creation characteristics of generating and consuming equipment by collecting and analyzing data from Microgrid participants. The algorithm determines the characteristics of consumption and generation. Based on these characteristics under various external conditions and factors, load and generations schedules (especially important for renewable energy sources) and possible emergency events are predicted. In addition, such software systems make it possible to optimize the algorithms for determining the most profitable hours for consumption or selling of electricity to the network. It is more convenient to operate the described software systems as a cloud services. In other words, in order to start implement a software package into operation, the consumer will only need an Internet connection, so there is no need for computers with high computational abilities, all calculations occur remotely. This work describe a software package which include the automation, forecasting and optimization of the financial and technological performance of Microgrid networks. It considers the data that the software package needs for complete analysis and further prediction, methods and algorithms that underpin this software package and the possible benefit from its use. RTDS hardware and software system was used to model the power system; the prediction methodology was based on recurrent neural networks (RNN).”; Pg. 7-“ Analyzing data obtained from instrument transformers and various sensors on power equipment, the software package predicts and informs the consumer about recommended date for next maintenance and possible emergency events.)

Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).
Regarding Claim 2, Shinde in view of Usachev teach The method of claim 1,...
Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
wherein the network data includes data identifying network devices and network characteristics associated with one or more networks currently utilized by the entity, wherein the business data includes data identifying costs associated with the one or more networks, and wherein the user configuration data includes data identifying characteristics associated with one or more operations of the entity. (Usachev Pg. 6-“ The currently developed software package accepts the following data for analysis: Data of consumption, generation and electricity prices, Environmental indicators, Type of generation equipment, Electrical equipment indicators, The quality indicators of electricity in the network....)
Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).
Regarding Claim 3, 
The method of claim 1, wherein the private network includes one or more of: a fourth-generation network, a fifth-generation network, a citizens broadband radio service network, a cloud computing environment, an edge cloud environment, a Wi-Fi network, a narrowband Internet of Things network, a campus and venue Wi-Fi network, a wireless point-to-multipoint network, a microwave point-to-point network, a fixed wireless access network, a fixed wireless local loop network, a third-generation network, a satellite communication network, a tactical wireless network, a wireless on wheels network, a consumer wireless network, a vehicle-to-vehicle communication network, or a push-to-talk network. (Shinde Par. 4-“ Generally, datacenters provide cloud services by contracting to provide certain levels of service to clients. For example, datacenter administrators make guarantees about the access that certain clients will have to datacenter services including, guarantees of a certain amount of network bandwidth, guarantees of processing power dedicated for the client's use, and sometimes guarantees of privacy and exclusive access to particular hardware of the datacenter such as for “bare-metal” client contracts. These datacenters may allocate and reallocate hardware resources, as needed, to fulfill the guaranteed levels of service to the clients. Performing utilization monitoring for such datacenters is not easy given that cloud service providers do not control the utilization of the datacenter hardware by the clients.)
Regarding Claim 4, Shinde in view of Usachev teach The method of claim 1,...
wherein the network hardware equipment prediction includes a prediction of network hardware equipment to deploy for the private network, wherein the business output prediction includes a prediction of expected revenue growth and production growth for the entity based on deployment of the private network, wherein the data consumption prediction includes a prediction of data consumption by the entity based on deployment of the private network,... (Shinde Par. 43-“ A server utilization model predicts future server utilization, memory, and network I/O utilization of a given device based on information from out-of-band sensors 356 associated with server device that detect information such as power consumption, temperature, fan speed, etc. Different types of server device utilization (e.g., I/O intensive, CPU intensive, and memory intensive) have different patterns of power consumption by the server, different temperatures of computer elements on the mother board, different fan speeds for different fans present in typical rack-mounted server configuration, etc. Thus, the sensor data collected from out-of-band sensors on a given server device provides enough information for a server utilization model to accurately draw correlations between patterns of sensor information and future device utilization to produce accurate estimates of actual future server device utilization once deployed.”; Par. 97-“ Predictions from the hierarchy of models 300 may also be used to track trends in the usage of datacenter 200. For example, the changing composition of groups of devices that are grouped according to workload type/OS predictions provides information about potential future needs of the datacenter. If the number of devices running a first type of workload shrinks over time and the number of devices running a second type of workload expands over time, administers of the datacenter may choose to provision the datacenter in order to handle trends in the datacenter workload toward the second workload type (which may require more or less processing power in the datacenter, more or differently-configured network bandwidth, etc.).)
Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
and wherein the financial profitability prediction includes a prediction of a financial profitability for the entity based on deployment of the private network (Usachev Pg. 1-2-“ the following customer features in Microgrid can be distinguished: the ability to disconnect themselves from the mains supply for the period when consuming is not profitable for them, the ability to sell electricity to the power supply network, independently maintain equipment (including generating), calculate and forecast their consumption and generation, make profit from the sale of electricity to the network.; Based on these characteristics under various external conditions and factors, load and generations schedules (especially important for renewable energy sources) and possible emergency events are predicted. In addition, such software systems make it possible to optimize the algorithms for determining the most profitable hours for consumption or selling of electricity to the network. It is more convenient to operate the described software systems as a cloud services.)
Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).
Regarding Claim 6, 
The method of claim 1, wherein processing the business data and the user configuration data, with the classification machine learning model, to determine the network hardware equipment prediction comprises: predicting network hardware equipment for the private network based on the business data and the user configuration data.. (Shinde Par. 51-52-“ Before continuing with discussion of flowchart 500, details about ToR switch ML models 330 are presented. Specifically, a ToR switch ML model is trained to predict network utilization at ToR switches based on: (a) historical hardware utilization data produced by one or more of non-OS sources 350-356; and (b) predictions from deployed server utilization models 310 and also from deployed workload/OS models 320. According to an embodiment, training data for ToR switch ML models 330 is collected from non-OS sources 350-356 in order to capture those aspects of hardware utilization within datacenter 200 that are indicators of network traffic at a given ToR switch of datacenter 200, including: network utilization of a set of server devices connected to the given ToR switch; characteristics of the workloads and operating systems being run on the server devices; load balancing configuration/policies for the given ToR switch; trends in the physical state of the given ToR switch; and active flows being routed by the ToR switch.)
Regarding Claim 7, Shinde in view of Usachev teach The method of claim 1, wherein processing the network data and the business data, with the first linear regression machine learning model, to determine the business output prediction comprises: ...
predicting network hardware equipment growth for the private network; (Shinde; Par. 75-“ According to embodiments, estimations of server workload type and operating system by deployed workload/OS ML models 320 are used in connection with clustering algorithms to group the machines of datacenter 200 based on their behavior. The Out-of-Band Server Utilization Estimation Application, referred to above, describes using ML algorithms trained on ILOM-based information to transform this raw utilization information (from the ILOM) into higher-level information about workload types. This information about workload types can be used to group the machines that are doing similar work. According to an embodiment, ML algorithms about workload types (i.e., workload/OA models 320) output multi-dimensional data, and clustering algorithms work well in grouping the multi-dimensional data. Such grouping can be used to analyze trends in datacenter hardware usage and also may be used to administer the groups of devices according to the workload type needs.”; Par. 97-“ Predictions from the hierarchy of models 300 may also be used to track trends in the usage of datacenter 200. For example, the changing composition of groups of devices that are grouped according to workload type/OS predictions provides information about potential future needs of the datacenter. If the number of devices running a first type of workload shrinks over time and the number of devices running a second type of workload expands over time, administers of the datacenter may choose to provision the datacenter in order to handle trends in the datacenter workload toward the second workload type (which may require more or less processing power in the datacenter, more or differently-configured network bandwidth, etc.).)
Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
and predicting revenue growth and production growth for the entity based on the network hardware equipment growth. (Usachev Pg. 5-“ Support in making decisions in managing consumption, generation, sale and purchase of electricity. Typing (classification) and compiling characteristics of Microgrids participants. Prediction of the technical condition of equipment for the planning repairs of the actual condition. Prediction of possible emergency events. The work of the described software package is based on the use of artificial neural networks [3, 4], the use of which for power industry tasks has already shown its effectiveness [2, 3, 6]. The first requirement for the correct operation of the developed software package is the availability of data for training an artificial neural network, it means that it is required BigData for analysis of Microgrid and each consumer, the second requirement is to train models of neural networks for each specific consumer.)
Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).

Regarding Claim 8,  
Shinde teaches
A device, comprising: one or more memories; and one or more processors, coupled to the one or more memories, configured to: receive network data, business data, and user configuration data associated with an entity that is a candidate for a private network, ...; (Shinde Par. 36-37-“ The data collected from non-OS sources at the various levels of datacenter hardware are used to train a hierarchy of ML models, each of which produces predictions regarding hardware utilization at various levels of datacenter hardware. FIG. 3 depicts a hierarchy of ML models 300 that includes server utilization ML models 310 and workload/OS ML models 320 configured to provide hardware utilization predictions for hardware at server device level 260. Specifically, a server utilization model predicts network utilization for an associated server device, and a workload/OS ML model predicts what kind of workload and operating system is running on the associated server device. ”; Par. 195-“ a private cloud environment is generally intended solely for use by, or within, a single organization. A community cloud is intended to be shared by several organizations within a community; while a hybrid cloud comprises two or more types of cloud (e.g., private, community, or public) that are bound together by data and application portability.”; Par. 173-174)
process the business data and the user configuration data, with a classification machine learning model, to determine a network hardware equipment prediction for the private network (Shinde Par. 27-28-“ According to an embodiment, the hierarchy of models includes: server utilization models and workload/OS prediction models that produce predictions at a server device-level of a datacenter; and also top-of-rack (ToR) switch models and backbone switch models that produce predictions at higher hardware levels of the datacenter. In addition to lower-level utilization predictions (where applicable), these models receive, as input, hardware utilization information from non-OS sources. Using non-OS sources to gather information about datacenter hardware activity does not require diversion of any percentage of processing power of computing devices allocated for client use, and also preserves any “bare-metal” guarantees made regarding the hardware. The hardware utilization predictions provided by the hierarchy of models provide a comprehensive, and accurate, forecast of datacenter usage. Based on datacenter-level network utilization predictions, the datacenter automatically configures the datacenter hardware to avoid any predicted over-utilization of any given section of hardware in the datacenter.”; Par. 153-154-“- That patent application elevates a supervised or unsupervised ANN model as a first class object that is amenable to management techniques such as monitoring and governance during model development such as during training. Deep Context Overview As described above, an ANN may be stateless such that timing of activation is more or less irrelevant to ANN behavior. For example, recognizing a particular letter may occur in isolation and without context. More complicated classifications may be more or less dependent upon additional contextual information.”)
process the network data and the business data, with a first linear regression machine learning model, to determine a business output prediction for the private network; (Shinde Par. 26-28; Par. 65-“ Embodiments train ToR switch ML models 330 using labeled training data generated from the historical utilization data (as described below), and can be trained using different regression modeling algorithms (e.g., linear regression, neural network or recurrent neural network (RNN)). According to an embodiment, ToR switch models 330 are implemented as Random Forest ML models, however, embodiments are not limited to Random Forest ML models.”)
utilize a second linear regression machine learning model to determine a data consumption prediction for the private network based on the network hardware equipment prediction; (Shinde Par. 43-“ A server utilization model predicts future server utilization, memory, and network I/O utilization of a given device based on information from out-of-band sensors 356 associated with server device that detect information such as power consumption, temperature, fan speed, etc. Different types of server device utilization (e.g., I/O intensive, CPU intensive, and memory intensive) have different patterns of power consumption by the server, different temperatures of computer elements on the mother board, different fan speeds for different fans present in typical rack-mounted server configuration, etc. Thus, the sensor data collected from out-of-band sensors on a given server device provides enough information for a server utilization model to accurately draw correlations between patterns of sensor information and future device utilization to produce accurate estimates of actual future server device utilization once deployed.”)

Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
... wherein the network data includes data identifying network devices and network characteristics associated with one or more networks currently utilized by the entity, wherein the business data includes data identifying costs associated with the one or more networks, and wherein the user configuration data includes data identifying characteristics associated with one or more operations of the entity. (Usachev Pg. 6-“ The currently developed software package accepts the following data for analysis: Data of consumption, generation and electricity prices, Environmental indicators, Type of generation equipment, Electrical equipment indicators, The quality indicators of electricity in the network...;Pg. 6-“ The currently developed software package accepts the following data for analysis: Data of consumption, generation and electricity prices, Environmental indicators, Type of generation equipment, Electrical equipment indicators, The quality indicators of electricity in the network....)
process the network hardware equipment prediction, the business output prediction, and the data consumption prediction, with a machine learning model, to determine a financial profitability prediction for the private network; and perform one or more actions based on the financial profitability prediction. (Usachev Abstract-“ In modern world, the use of the most advanced digital technologies in any industry and business directly effect on financial and technological indicators, in other words, the more advanced digital technologies are used to solve various tasks, the greater the profit or benefits that can be gained.... it is proposed to use software systems which will be based on neural networks. The task of these software systems is to collect and process monitoring data, each consuming or generating unit in Microgrid, to perform a large number of tasks. One of such tasks is classification and creation characteristics of generating and consuming equipment by collecting and analyzing data from Microgrid participants. The algorithm determines the characteristics of consumption and generation. Based on these characteristics under various external conditions and factors, load and generations schedules (especially important for renewable energy sources) and possible emergency events are predicted. In addition, such software systems make it possible to optimize the algorithms for determining the most profitable hours for consumption or selling of electricity to the network. It is more convenient to operate the described software systems as a cloud services. In other words, in order to start implement a software package into operation, the consumer will only need an Internet connection, so there is no need for computers with high computational abilities, all calculations occur remotely. This work describe a software package which include the automation, forecasting and optimization of the financial and technological performance of Microgrid networks. It considers the data that the software package needs for complete analysis and further prediction, methods and algorithms that underpin this software package and the possible benefit from its use. RTDS hardware and software system was used to model the power system; the prediction methodology was based on recurrent neural networks (RNN).”; Pg. 7-“ Analyzing data obtained from instrument transformers and various sensors on power equipment, the software package predicts and informs the consumer about recommended date for next maintenance and possible emergency events.)

Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).
Regarding Claim 9, Shinde in view of Usachev teach The device of claim 8, wherein the one or more processors, to utilize the second linear regression machine learning model to determine the data consumption prediction, are configured to:...
predict data consumption by the entity to enable one or more use cases for deployment of the private network. (Shinde Par. 43-“ A server utilization model predicts future server utilization, memory, and network I/O utilization of a given device based on information from out-of-band sensors 356 associated with server device that detect information such as power consumption, tempera00ture, fan speed, etc. Different types of server device utilization (e.g., I/O intensive, CPU intensive, and memory intensive) have different patterns of power consumption by the server, different temperatures of computer elements on the mother board, different fan speeds for different fans present in typical rack-mounted server configuration, etc. Thus, the sensor data collected from out-of-band sensors on a given server device provides enough information for a server utilization model to accurately draw correlations between patterns of sensor information and future device utilization to produce accurate estimates of actual future server device utilization once deployed.”; Par. 97-“ Predictions from the hierarchy of models 300 may also be used to track trends in the usage of datacenter 200. For example, the changing composition of groups of devices that are grouped according to workload type/OS predictions provides information about potential future needs of the datacenter. If the number of devices running a first type of workload shrinks over time and the number of devices running a second type of workload expands over time, administers of the datacenter may choose to provision the datacenter in order to handle trends in the datacenter workload toward the second workload type (which may require more or less processing power in the datacenter, more or differently-configured network bandwidth, etc.).)
Regarding Claim 11 and Claim 20, Shinde in view of Usachev teach The device of claim 8, wherein the one or more processors, to perform the one or more actions, are configured to,... and The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to...
Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
 one or more of: provide the financial profitability prediction for display to a user; cause the private network to be deployed based on the financial profitability prediction; cause financing for the private network to be allocated based on the financial profitability prediction; or retrain one or more of the classification machine learning model, the first linear regression machine learning model, the second linear regression machine learning model, or the machine learning model based on the financial profitability prediction. (Usachev Abstract-“ In addition, such software systems make it possible to optimize the algorithms for determining the most profitable hours for consumption or selling of electricity to the network. It is more convenient to operate the described software systems as a cloud services.)
Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).
Regarding Claim 14, Shinde in view of Usachev teach The device of claim 8, wherein the one or more processors, to perform the one or more actions, are configured to:,...
Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
 cause financing for the private network to be allocated based on the financial profitability prediction; and cause the private network to be deployed based on causing financing for the private network to be allocated. (Usachev Abstract-“ In addition, such software systems make it possible to optimize the algorithms for determining the most profitable hours for consumption or selling of electricity to the network. It is more convenient to operate the described software systems as a cloud services.; Intro & Microgrid-“ Ability to benefit and profit from the sale of electricity to the network. In the past, the average consumer was not able to satisfy most of the needs of his own electric household, but using modern digital technologies most of the tasks that previously were impossible to accomplish can be automated without direct participation of the consumer. For example, a consumer with wind power generation has the opportunity to accumulate electricity for some time in order to take advantage of the accumulated electricity in the absence of wind, but if he knows that the cost of electricity during that period when accumulation occurs is much higher than the cost at the moment when he is going to be powered by his own accumulated electricity, it is much more profitable for him, instead of charging batteries, to sell the same electricity to the network, and then just buy it from the network when it is cheaper.”)
Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).

Regarding Claim 15,  
Shinde teaches
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: receive network data, business data, and user configuration data associated with an entity that is a candidate for a private network, ...; (Shinde Par. 36-37-“ The data collected from non-OS sources at the various levels of datacenter hardware are used to train a hierarchy of ML models, each of which produces predictions regarding hardware utilization at various levels of datacenter hardware. FIG. 3 depicts a hierarchy of ML models 300 that includes server utilization ML models 310 and workload/OS ML models 320 configured to provide hardware utilization predictions for hardware at server device level 260. Specifically, a server utilization model predicts network utilization for an associated server device, and a workload/OS ML model predicts what kind of workload and operating system is running on the associated server device. ”; Par. 195-“ a private cloud environment is generally intended solely for use by, or within, a single organization. A community cloud is intended to be shared by several organizations within a community; while a hybrid cloud comprises two or more types of cloud (e.g., private, community, or public) that are bound together by data and application portability.”; Par. 173-174; Par. 177)
... wherein the private network includes one or more of: a fourth-generation network, a fifth-generation network, a citizens broadband radio service network, a cloud computing environment, or an edge cloud environment. (Shinde Par. 4-“ Generally, datacenters provide cloud services by contracting to provide certain levels of service to clients. For example, datacenter administrators make guarantees about the access that certain clients will have to datacenter services including, guarantees of a certain amount of network bandwidth, guarantees of processing power dedicated for the client's use, and sometimes guarantees of privacy and exclusive access to particular hardware of the datacenter such as for “bare-metal” client contracts. These datacenters may allocate and reallocate hardware resources, as needed, to fulfill the guaranteed levels of service to the clients. Performing utilization monitoring for such datacenters is not easy given that cloud service providers do not control the utilization of the datacenter hardware by the clients.)
process the business data and the user configuration data, with a classification machine learning model, to determine a network hardware equipment prediction for the private network (Shinde Par. 27-28-“ According to an embodiment, the hierarchy of models includes: server utilization models and workload/OS prediction models that produce predictions at a server device-level of a datacenter; and also top-of-rack (ToR) switch models and backbone switch models that produce predictions at higher hardware levels of the datacenter. In addition to lower-level utilization predictions (where applicable), these models receive, as input, hardware utilization information from non-OS sources. Using non-OS sources to gather information about datacenter hardware activity does not require diversion of any percentage of processing power of computing devices allocated for client use, and also preserves any “bare-metal” guarantees made regarding the hardware. The hardware utilization predictions provided by the hierarchy of models provide a comprehensive, and accurate, forecast of datacenter usage. Based on datacenter-level network utilization predictions, the datacenter automatically configures the datacenter hardware to avoid any predicted over-utilization of any given section of hardware in the datacenter.”; Par. 153-154-“- That patent application elevates a supervised or unsupervised ANN model as a first class object that is amenable to management techniques such as monitoring and governance during model development such as during training. Deep Context Overview As described above, an ANN may be stateless such that timing of activation is more or less irrelevant to ANN behavior. For example, recognizing a particular letter may occur in isolation and without context. More complicated classifications may be more or less dependent upon additional contextual information.”)
process the network data and the business data, with a first linear regression machine learning model, to determine a business output prediction for the private network; (Shinde Par. 26-28; Par. 65-“ Embodiments train ToR switch ML models 330 using labeled training data generated from the historical utilization data (as described below), and can be trained using different regression modeling algorithms (e.g., linear regression, neural network or recurrent neural network (RNN)). According to an embodiment, ToR switch models 330 are implemented as Random Forest ML models, however, embodiments are not limited to Random Forest ML models.”)
utilize a second linear regression machine learning model to determine a data consumption prediction for the private network based on the network hardware equipment prediction; (Shinde Par. 43-“ A server utilization model predicts future server utilization, memory, and network I/O utilization of a given device based on information from out-of-band sensors 356 associated with server device that detect information such as power consumption, temperature, fan speed, etc. Different types of server device utilization (e.g., I/O intensive, CPU intensive, and memory intensive) have different patterns of power consumption by the server, different temperatures of computer elements on the mother board, different fan speeds for different fans present in typical rack-mounted server configuration, etc. Thus, the sensor data collected from out-of-band sensors on a given server device provides enough information for a server utilization model to accurately draw correlations between patterns of sensor information and future device utilization to produce accurate estimates of actual future server device utilization once deployed.”)
Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
process the network hardware equipment prediction, the business output prediction, and the data consumption prediction, with a machine learning model, to determine a financial profitability prediction for the private network; and perform one or more actions based on the financial profitability prediction. (Usachev Abstract-“ In modern world, the use of the most advanced digital technologies in any industry and business directly effect on financial and technological indicators, in other words, the more advanced digital technologies are used to solve various tasks, the greater the profit or benefits that can be gained.... it is proposed to use software systems which will be based on neural networks. The task of these software systems is to collect and process monitoring data, each consuming or generating unit in Microgrid, to perform a large number of tasks. One of such tasks is classification and creation characteristics of generating and consuming equipment by collecting and analyzing data from Microgrid participants. The algorithm determines the characteristics of consumption and generation. Based on these characteristics under various external conditions and factors, load and generations schedules (especially important for renewable energy sources) and possible emergency events are predicted. In addition, such software systems make it possible to optimize the algorithms for determining the most profitable hours for consumption or selling of electricity to the network. It is more convenient to operate the described software systems as a cloud services. In other words, in order to start implement a software package into operation, the consumer will only need an Internet connection, so there is no need for computers with high computational abilities, all calculations occur remotely. This work describe a software package which include the automation, forecasting and optimization of the financial and technological performance of Microgrid networks. It considers the data that the software package needs for complete analysis and further prediction, methods and algorithms that underpin this software package and the possible benefit from its use. RTDS hardware and software system was used to model the power system; the prediction methodology was based on recurrent neural networks (RNN).”; Pg. 7-“ Analyzing data obtained from instrument transformers and various sensors on power equipment, the software package predicts and informs the consumer about recommended date for next maintenance and possible emergency events.)

Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).
Regarding Claim 16, 
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the business data and the user configuration data, with the classification machine learning model, to determine the network hardware equipment prediction, cause the device to: predict network hardware equipment for the private network based on the business data and the user configuration data. (Shinde Par. 27-28-“ According to an embodiment, the hierarchy of models includes: server utilization models and workload/OS prediction models that produce predictions at a server device-level of a datacenter; and also top-of-rack (ToR) switch models and backbone switch models that produce predictions at higher hardware levels of the datacenter. In addition to lower-level utilization predictions (where applicable), these models receive, as input, hardware utilization information from non-OS sources. Using non-OS sources to gather information about datacenter hardware activity does not require diversion of any percentage of processing power of computing devices allocated for client use, and also preserves any “bare-metal” guarantees made regarding the hardware. The hardware utilization predictions provided by the hierarchy of models provide a comprehensive, and accurate, forecast of datacenter usage. Based on datacenter-level network utilization predictions, the datacenter automatically configures the datacenter hardware to avoid any predicted over-utilization of any given section of hardware in the datacenter.”; Par. 153-154-“- That patent application elevates a supervised or unsupervised ANN model as a first class object that is amenable to management techniques such as monitoring and governance during model development such as during training. Deep Context Overview As described above, an ANN may be stateless such that timing of activation is more or less irrelevant to ANN behavior. For example, recognizing a particular letter may occur in isolation and without context. More complicated classifications may be more or less dependent upon additional contextual information.”)
Regarding Claim 17, Shinde in view of Usachev teach The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the network data and the business data, with the first linear regression machine learning model, to determine the business output prediction, cause the device to: ...
predict network hardware equipment growth for the private network; (Shinde; Par. 75-“ According to embodiments, estimations of server workload type and operating system by deployed workload/OS ML models 320 are used in connection with clustering algorithms to group the machines of datacenter 200 based on their behavior. The Out-of-Band Server Utilization Estimation Application, referred to above, describes using ML algorithms trained on ILOM-based information to transform this raw utilization information (from the ILOM) into higher-level information about workload types. This information about workload types can be used to group the machines that are doing similar work. According to an embodiment, ML algorithms about workload types (i.e., workload/OA models 320) output multi-dimensional data, and clustering algorithms work well in grouping the multi-dimensional data. Such grouping can be used to analyze trends in datacenter hardware usage and also may be used to administer the groups of devices according to the workload type needs.”; Par. 97-“ Predictions from the hierarchy of models 300 may also be used to track trends in the usage of datacenter 200. For example, the changing composition of groups of devices that are grouped according to workload type/OS predictions provides information about potential future needs of the datacenter. If the number of devices running a first type of workload shrinks over time and the number of devices running a second type of workload expands over time, administers of the datacenter may choose to provision the datacenter in order to handle trends in the datacenter workload toward the second workload type (which may require more or less processing power in the datacenter, more or differently-configured network bandwidth, etc.).)
Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
and predict revenue growth and production growth for the entity based on the network hardware equipment growth (Usachev Pg. 5-“ Support in making decisions in managing consumption, generation, sale and purchase of electricity. Typing (classification) and compiling characteristics of Microgrids participants. Prediction of the technical condition of equipment for the planning repairs of the actual condition. Prediction of possible emergency events. The work of the described software package is based on the use of artificial neural networks [3, 4], the use of which for power industry tasks has already shown its effectiveness [2, 3, 6]. The first requirement for the correct operation of the developed software package is the availability of data for training an artificial neural network, it means that it is required BigData for analysis of Microgrid and each consumer, the second requirement is to train models of neural networks for each specific consumer.)
Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).
Regarding Claim 18, Shinde in view of Usachev teach The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to utilize the second linear regression machine learning model to determine the data consumption prediction, cause the device to:...
predict data consumption by the entity to enable one or more use cases for deployment of the private network. (Shinde Par. 43-“ A server utilization model predicts future server utilization, memory, and network I/O utilization of a given device based on information from out-of-band sensors 356 associated with server device that detect information such as power consumption, tempera00ture, fan speed, etc. Different types of server device utilization (e.g., I/O intensive, CPU intensive, and memory intensive) have different patterns of power consumption by the server, different temperatures of computer elements on the mother board, different fan speeds for different fans present in typical rack-mounted server configuration, etc. Thus, the sensor data collected from out-of-band sensors on a given server device provides enough information for a server utilization model to accurately draw correlations between patterns of sensor information and future device utilization to produce accurate estimates of actual future server device utilization once deployed.”; Par. 97-“ Predictions from the hierarchy of models 300 may also be used to track trends in the usage of datacenter 200. For example, the changing composition of groups of devices that are grouped according to workload type/OS predictions provides information about potential future needs of the datacenter. If the number of devices running a first type of workload shrinks over time and the number of devices running a second type of workload expands over time, administers of the datacenter may choose to provision the datacenter in order to handle trends in the datacenter workload toward the second workload type (which may require more or less processing power in the datacenter, more or differently-configured network bandwidth, etc.).)

Claims 5 ,10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinde et al., US Publication No. 20200134423 A1, [hereinafter Shinde], in view of Usachev et al., "Software Package For Improving Financial And Technological Performance Of Microgrid Networks," 2019 2nd International Youth Scientific and Technical Conference on Relay Protection and Automation (RPA), 2019, pp. 1-9, [hereinafter Usachev], in further view of Lederrey et al., "Estimation of Discrete Choice Models with Hybrid Stochastic Adaptive Batch Size Algorithms", Report TRANSP-OR 191213 Transport and Mobility Laboratory School of Architecture, Civil and Environmental Engineering, December 23, 2020, [hereinafter Lederrey] 
Regarding Claim 5, Shinde in view of Usachev teach The method of claim 1,...
Shinde in view of Usachev teach machine learning modelling and the feature is expounded upon by Lederrey:
wherein the machine learning model includes a first order adaptive moment estimation model and a second order quasi-Newton model. (Lederrey Sec 2.1 -2-“ we give a descriptive overview of the literature. We identify and review twenty-six studies that propose stochastic optimization algorithms. We focus specifically on quasi-Newton and second-order approaches while including examples of first-order algorithms.; Sec 2.2.2; Table 1)
Shinde, Usachev and Lederrey are directed to machine learning analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde in view of Usachev, as taught by Lederrey, by utilizing additional machine learning algorithms with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde in view of Usachev with the motivation of reducing the time required for model estimation (Lederrey Abstract).
Regarding Claim 10 and Claim 19, Shinde in view of Usachev teach The device of claim 8, wherein the one or more processors, to process the network hardware equipment prediction, the business output prediction, and the data consumption prediction, with the machine learning model, to determine the financial profitability prediction, are configured to:,... and The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the network hardware equipment prediction, the business output prediction, and the data consumption prediction, with the machine learning model, to determine the financial profitability prediction, cause the device to:...
Shinde teaches predictive modelling and the feature is expounded upon by Usachev:
...value case scenarios as the financial profitability prediction (Usachev Abstract-“ In modern world, the use of the most advanced digital technologies in any industry and business directly effect on financial and technological indicators, in other words, the more advanced digital technologies are used to solve various tasks, the greater the profit or benefits that can be gained.... it is proposed to use software systems which will be based on neural networks. The task of these software systems is to collect and process monitoring data, each consuming or generating unit in Microgrid, to perform a large number of tasks. One of such tasks is classification and creation characteristics of generating and consuming equipment by collecting and analyzing data from Microgrid participants. The algorithm determines the characteristics of consumption and generation. Based on these characteristics under various external conditions and factors, load and generations schedules (especially important for renewable energy sources) and possible emergency events are predicted. In addition, such software systems make it possible to optimize the algorithms for determining the most profitable hours for consumption or selling of electricity to the network. It is more convenient to operate the described software systems as a cloud services. In other words, in order to start implement a software package into operation, the consumer will only need an Internet connection, so there is no need for computers with high computational abilities, all calculations occur remotely. This work describe a software package which include the automation, forecasting and optimization of the financial and technological performance of Microgrid networks. It considers the data that the software package needs for complete analysis and further prediction, methods and algorithms that underpin this software package and the possible benefit from its use. RTDS hardware and software system was used to model the power system; the prediction methodology was based on recurrent neural networks (RNN).”;
Shinde and Usachev are directed to network data analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde, as taught by Usachev, by analyzing business and financial impact with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde with the motivation of providing customers improved reliability and reduced consumer costs (Usachev Introduction).

Shinde in view of Usachev teach machine learning modelling and the feature is expounded upon by Lederrey:
simulate a plurality of value case scenarios with first order and second order optimization machine learning models; and select a greatest one of the plurality of value case scenarios... (Lederrey Sec 1- Introduction, Sec 2.1 -2-“ we give a descriptive overview of the literature. We identify and review twenty-six studies that propose stochastic optimization algorithms. We focus specifically on quasi-Newton and second-order approaches while including examples of first-order algorithms.; Sec 2.2.2; Table 1)
Shinde, Usachev and Lederrey are directed to machine learning analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde in view of Usachev, as taught by Lederrey, by utilizing additional machine learning algorithms with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde in view of Usachev with the motivation of reducing the time required for model estimation (Lederrey Abstract).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinde et al., US Publication No. 20200134423 A1, [hereinafter Shinde], in view of Usachev et al., "Software Package For Improving Financial And Technological Performance Of Microgrid Networks," 2019 2nd International Youth Scientific and Technical Conference on Relay Protection and Automation (RPA), 2019, pp. 1-9, [hereinafter Usachev] in further view of Pai et al., "A Comparative Study on Machine Learning Techniques in Assessment of Financial Portfolios," 2020 5th International Conference on Communication and Electronics Systems (ICCES), 2020, pp. 876-882, [hereinafter Pai] 
Regarding Claim 12, Shinde in view of Usachev teach The device of claim 8, wherein the one or more processors, to perform the one or more actions, are configured to:,...
Shinde in view of Usachev teach machine learning modelling and the feature is expounded upon by Pai:
receive feedback based on the financial profitability prediction; and modify one or more of the classification machine learning model, the first linear regression machine learning model, the second linear regression machine learning model, or the machine learning model based on the feedback. (Pai Sec 2.B &C“ The areas in finance where predictive analytics plays a key role are manifold. Portfolio Management, Stock Forecasting, Cash forecasting, Detection of financial risks: Credit Card Frauds, Company performance risk management, Receivables aging.; The concept of feedback is used in this learning methodology. Positive feedback helps the system to learn and if a wrong answer is given a negative feedback will be provided. The reward feedback known as the reinforcement signal is utilized by the agent to learn which action is best; And again, once trained it gets ready to predict the new data presented to it.)
Shinde, Usachev and Pai are directed to machine learning analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde in view of Usachev, as taught by Pai, by utilizing additional machine learning algorithms with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde in view of Usachev with the motivation of machine learning methods giving better results compared to the age-old models (Pai Sec 2).
Regarding Claim 13, Shinde in view of Usachev teach The device of claim 8, wherein the one or more processors, to perform the one or more actions, are configured to:,...
Shinde in view of Usachev teach machine learning modelling and the feature is expounded upon by Pai:
receive feedback based on the financial profitability prediction; and modify the financial profitability prediction based on the feedback. (Pai Sec 2.B &C“ The areas in finance where predictive analytics plays a key role are manifold. Portfolio Management, Stock Forecasting, Cash forecasting, Detection of financial risks: Credit Card Frauds, Company performance risk management, Receivables aging.; The concept of feedback is used in this learning methodology. Positive feedback helps the system to learn and if a wrong answer is given a negative feedback will be provided. The reward feedback known as the reinforcement signal is utilized by the agent to learn which action is best; And again, once trained it gets ready to predict the new data presented to it.)
Shinde, Usachev and Pai are directed to machine learning analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Shinde in view of Usachev, as taught by Pai, by utilizing additional machine learning algorithms with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Shinde in view of Usachev with the motivation of machine learning methods giving better results compared to the age-old models (Pai Sec 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20200286104A1 to Smith - Abstract-“ A System and method for the application of in-memory analysis of network data applied to profitability modeling with current market information comprising multiple data extractors, a descriptive module, a predictive module, a learning module, at least one application programming interface, and a visualization tool are disclosed. An example of network data is machine readable data that is acquired through an application programming interface. An example of in-memory analysis is the use of in-memory processing and storage objects. A descriptive module is configured to produce market features. An unsupervised learning module is configured to produce profitability models and a visualization tool is configured to evaluate one or more market scenarios and to display profitability features with maps and charts.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624